DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed et al. U.S. PGPub 2016/0246269.
Regarding claims 1 and 10, Ahmed discloses a method of detecting anomalies of a fan within an appliance (e.g. HVAC system), the method comprising: connecting a service computer (e.g. server) to the appliance such that data from the appliance (e.g. sensed/measured data) is transmittable to the service computer (e.g. pg. 1, ¶6; pg. 2, ¶28; pg. 3, ¶38 and 41; Fig. 1, 2 and 12); receiving, at the service computer, data indicative of usage of the fan (e.g. pg. 1, ¶6; pg. 2, ¶28; pg. 3, ¶38 and 41; Fig. 1, 2 and 12); analyzing the data indicative of usage of the fan with a machine learning model on the service computer (e.g. pg. 2, ¶28; pg. 5, ¶68; pg. 6, ¶75; pg. 7, ¶92 and 96; Fig. 1, 2 and 12); and flagging the fan for replacement (e.g. scheduled replacement) when the machine learning model on the service computer detects an anomaly (e.g. max capacity a sufficient amount of time or number of times) in the data indicative of usage of the fan (e.g. pg. 2, ¶28; pg. 5, ¶68; pg. 6, ¶75; pg. 7, ¶92 and 96; Fig. 1, 2 and 12).
 	Regarding claims 2 and 11, Ahmed discloses the method of claim 1, wherein the data indicative of usage of the fan comprises a rolling table of time-indexed fan usage data stored in a memory of the appliance (e.g. pg. 1, ¶6; pg. 2, ¶28; pg. 3, ¶38 and 41; Fig. 1, 2 and 12).
 	Regarding claims 3 and 12, Ahmed discloses the method of claim 2, wherein the rolling table of time-indexed fan usage data comprises one or more of a maximum fan speed, a minimum fan speed, and an average fan speed for each time of the time-indexed data indicative of usage of the fan (e.g. pg. 1, ¶6; pg. 2, ¶28; pg. 3, ¶38 and 41; Fig. 1, 2 and 12).
 	Regarding claims 4 and 13, Ahmed discloses the method of claim 2, wherein a new entry in the rolling table of time-indexed fan usage data is populated each operation cycle (e.g. 2 hour cycle) of the fan (e.g. pg. 1, ¶6; pg. 2, ¶28; pg. 3, ¶38, 41 and 46; pg. 7, ¶87; Fig. 1, 2, 11 and 12).
 	Regarding claims 5 and 14, Ahmed discloses the method of claim 4, wherein the rolling table of time-indexed fan usage data has no less than a past ten operation cycles (e.g. 2 hour cycle) of the fan (e.g. pg. 7, ¶87; Fig. 11).
 	Regarding claims 6 and 15, Ahmed discloses the method of claim 1, wherein the data indicative of usage of the fan is time-indexed, and the method further comprises receiving, at the service computer, data indicative of a season at the appliance, a physical location of the appliance (e.g. building zone of the HVAC system), or both the season and the physical location for each time of the time-indexed data indicative of usage of the fan (e.g. pg. 1, ¶6; pg. 2, ¶28; pg. 3, ¶38, 41 and 46; pg. 7, ¶87; Fig. 1, 2, 11 and 12).
 	Regarding claims 8 and 17, Ahmed discloses the method of claim 1, further comprising replacing the fan when the machine learning model on the service computer detects the anomaly in the data indicative of usage of the fan (e.g. pg. 2, ¶28; pg. 5, ¶68; pg. 6, ¶75; pg. 7, ¶92 and 96; Fig. 1, 2 and 12).
 	Regarding claims 9 and 18, Ahmed discloses the method of claim 1, wherein the fan is operational to flow air and no fault code for the fan is active when the fan is flagged for replacement (e.g. pg. 2, ¶28; pg. 5, ¶68; pg. 6, ¶75; pg. 7, ¶92 and 96; Fig. 1, 2 and 12, wherein the fan is replaced not on a fault but when max capacity is achieved). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed as applied to the claims above, and further in view of Han et al. U.S. PGPub 2011/0054845.
Ahmed discloses replacing a fan for maintenance of a HVAC system, but does not disclose replacing a fan of other appliances.
 	Han discloses diagnosing anomalies and replacing fans of various appliances including air conditioners, refrigerators and microwaves (e.g. pg. 1, ¶17; pg. 3, ¶44; pg. 16, ¶285-286).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use a fan replacement system and method for a variety of appliances. One of ordinary skill in the art would have been motivated to do this in order to extend the operational life of appliances that use fans.
 	Therefore, it would have been obvious to modify Ahmed with Han to obtain the invention as specified in claims 7 and 16.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
August 16, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116